DETAILED ACTION
	Applicant’s amendments to the claims, filed June 17, 2022, were received. Claims 77 and 78 were amended.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 41-47 in the reply filed on 10/13/2019 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and II are not independent and distinct. This is not found persuasive because US restriction practice for applications filed under 35 U.S.C. 111(a) is not applicable to national stage applications submitted under 35 U.S.C. 371. Since this is a national stage application submitted under 35 U.S.C. 371, the restriction is required based on lack of Unity of Invention (see MPEP 1850).
The requirement is still deemed proper and is therefore made FINAL.
Claims 48-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2019.

Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C.112(b) on claim 77 is withdrawn since the claim has been amended.
The previous rejection under 35 U.S.C.112(a) on claim 78 is withdrawn since the claim has been amended.

Claim Rejections - 35 USC § 103
Claims 41, 44, 45, 46, 72, 73, 77, 79, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390, already of record) in view of Zacharias (US 20130084370, already of record) and Pihlaja (US 20140005957, already of record).
	
	Identical paragraphs [0003], [0022], [0043], [0049] of Zacharias were previously cited in the non-final Office action mailed on March 17, 2022 for the rejection presented herein. The evidence relied upon in support of the rejection remains the same. 

Regarding claims 41, 45, 46, 73, and 80, Sawant discloses a system for circulating a material in a flow circuit (see for example Fig. 3), and for periodically applying at least some of the material onto a substrate, the system comprising: 
	a dispenser 12 configured to apply molten chocolate material onto a surface of mould 7 (substrate) (col.3, lines 32-38; see for example Fig. 3).
	Sawant does not explicitly teach a control system for adjusting the dispensing of molten chocolate material onto the mould 7 (substrate), the control system comprising a control circuit configured to compare the viscosity to a reference value, and generate a signal to modify a dispensing pressure of the chocolate molten material in the dispenser based on the comparison.
	However, Zacharias teaches a control system 3 for adjusting the processing of a food product, the control system 3 comprising a control circuit (implicit of closed loop control; see para 0049) configured to compare the viscosity to a reference value, the reference value being a range of reference values η (first and second reference values) dependent on interval γ (para 0049; see for example Fig. 3). Zacharias further discloses “one can react online to pressure losses, for example by adapting/controlling by open-loop/closed-loop control the flow rate of the liquid food product to be processed” (para 0022). This implies that a signal is received by an operator online to modify a pressure of the food product based on the comparison. Zacharias further teaches that measurement of the viscosity can determine if the food product should be diluted or thickened (para 0022, 0049) related to operations such as a product filling processes (see para 0003, 0043). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a control circuit with the apparatus of Sawant, and configure the control circuit to modify the dispensing pressure based on a comparison between determined viscosity and reference values, for the benefit of operating the dispenser 12 in a satisfactory manner with a desirable food product consistency.

Zacharias further teaches that the working device is downstream of the measuring point (para 0009). In other words, Zacharias teaches that the measuring point is located upstream of the working device. 
	The previous art combination above does not explicitly teach a pressure sensor configured to detect a change in the pressure of a flow of the material through the flow circuit; a flow sensor configured to detect a flow rate of the flow of the material through the flow circuit; and the control circuit configured to determine a viscosity of the material based on the detected pressure and the detected flow rate.
However, Pihlaja teaches a control system (40) comprising a pressure sensor (32) configured to detect a change in pressure of a flow of the material through a flow circuit; a flow sensor (24) configured to detect a flow rate of the flow of the material through the flow circuit; and a control circuit (46) in communication with the pressure sensor (32) and the flow sensor (24), wherein the pressure sensor (32) is located proximally of the flow sensor (24), for the benefit of determining the in-line viscosity of the material based on the detected pressure and the detected flow rate (para 0017, 0026; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the viscometer taught by Philaja with the control circuit in the apparatus of the previous art combination above, for the benefit of determining the in-line viscosity of the material based on the detected pressure and the detected flow rate and ensure the correct rheology.

The apparatus of the prior art combination of Sawant, Zacharias, and Pihlaja would yield the pressure measuring means of Zacharias/Pihlaja disposed entirely upstream of the dispenser 12 of Sawant (i.e., the flow of material reaches the pressure sensor(s) before reaching the dispenser), since Zacharias teaches locating the measuring point upstream of the working device (i.e., dispenser 12 of Sawant) (Zacharias: para 0009). Thus, in modifying the apparatus of Sawant, locating the pressure measuring means upstream of the dispenser 12 of Sawant would flow naturally from following the suggestions of Zacharias and Pihlaja. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03.

	Regarding claim 44, as mentioned above, Sawant further teaches that the material is molten chocolate (col.3, lines 32-38).

	Regarding claim 72, as mentioned above, Sawant does not explicitly teach control circuit configured to compare the determined viscosity to a reference value, and generate a signal based on the comparison to modify an application pressure of the material being periodically applied to the mould 7 (substrate).
	However, as mentioned above, Zacharias teaches a control system 3 for adjusting the processing of a food product, the control system 3 comprising a control circuit (implicit of closed loop control; see para 0049) configured to compare the viscosity to a reference value (see for example Fig. 3), and generate a signal to modify a pressure of the food product based on the comparison. Zacharias further teaches that measurement of the viscosity can determine if the food product should be diluted or thickened (para 0049) related to a product filling process (see para 0003, 0043). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a control circuit with the apparatus of Sawant, and configure the control circuit to modify the dispensing pressure based on a comparison between determined viscosity and reference values, for the benefit of operating the dispenser 12 in a satisfactory manner with a desirable food product consistency.

The recitation “wherein the control system is configured to introduce more of the material into the system for circulating the material in the flow circuit or remove a portion of the material from the system for circulating the material in the flow circuit based on the determined viscosity” in claim 77 has been given its broadest reasonable interpretation and thus interpreted as alternative limitations requiring either only the material-introducing operation or the material-removing operation.
	Regarding claim 77, Sawant does not explicitly teach introducing more of the material into the system for circulating the material in the flow circuit based on the determined viscosity.
	However, Zacharias further teaches introducing more of a proportion of the same material into the system based on the determined viscosity, for the benefit of achieving the required temperature profile and controlling the flow rate (para 0022). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit in the apparatus of the previous art combination above to introduce more of the material into the system for circulating the material in the flow circuit based on the determined viscosity, as taught by Zacharias, for the benefit of achieving the required temperature profile and controlling the flow rate.

	Regarding claim 79, as mentioned above, Sawant does not explicitly teach a control system for adjusting the dispensing of molten chocolate material onto the mould 7 (substrate), the control system comprising a control circuit configured to compare the viscosity to a reference value, and generate a signal to modify a dispensing pressure of the chocolate molten material in the dispenser based on the comparison.
	However, as mentioned above, Zacharias teaches a control system 3 for adjusting the processing of a food product, the control system 3 comprising a control circuit (implicit of closed loop control; see para 0049) configured to compare the viscosity to a reference value, the reference value being a range of reference values η (first and second reference values) dependent on interval γ (para 0049; see for example Fig. 3). Zacharias further discloses “one can react online to pressure losses, for example by adapting/controlling by open-loop/closed-loop control the flow rate of the liquid food product to be processed” (para 0022). This implies that a signal is received by an operator to modify a pressure of the food product based on the comparison. Incurring “pressure losses” further implies that the viscosity measurement and pressure modification happen in real-time while the working device is running. 
Zacharias further teaches that measurement of the viscosity can determine if the food product should be diluted or thickened (para 0022, 0049) related to a product filling process (see para 0003, 0043). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a control circuit with the apparatus of Sawant, and configure the control circuit to modify the dispensing pressure based on a comparison between determined viscosity and reference values, for the benefit of operating the dispenser 12 in a satisfactory manner with a desirable food product consistency.
	
Claims 42 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390, already of record) in view of Zacharias (US 20130084370, already of record) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Ramsay (US 20040154532, already of record).
	Regarding claim 42, Sawant further teaches a pump 10 (col.3, lines 32-38; see for example Fig. 3)
Zacharias further teaches a pressure of the flow rate of the liquid food product can be increased or reduced (para 0022).
The previous art combination above does not explicitly teach modifying the pressure by adjusting a pressure of a pump based on the signal.
	However, Ramsay teaches modifying a pump supply pressure (dispensing pressure) of the material based on a viscosity reference value, for the benefit of maintaining the flow level (para 0131, 0157-0159; see for example Figs. 2 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to modify the pressure by adjusting pump supply pressure based on differences in viscosity of the material, as taught by Ramsay, for the benefit of maintaining the flow level.

Regarding claim 74, as mentioned above, Sawant further teaches a pump 10 (col.3, lines 32-38; see for example Fig. 3)
As mentioned above, Zacharias further teaches a pressure of the flow rate of the liquid food product can be increased or reduced (para 0022).
The previous art combination above does not explicitly teach decreasing the application pressure when the determined viscosity is greater than the reference value, and vice versa.
	However, Ramsay further teaches modifying a dispensing pressure of the material based on a viscosity reference value, wherein the dispensing pressure is decreased when the determined viscosity is greater than the reference value, and vice versa, for the benefit of maintaining the flow level (para 0131, 0157, 0159; see for example Fig. 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to decrease the dispensing pressure when the determined viscosity is greater than the reference value, and vice versa, as taught by Ramsay, for the benefit of maintaining the flow level.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390, already of record) in view of Zacharias (US 20130084370, already of record) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Muto (US 20150190840, already of record).
	Regarding claim 43, the previous art combination above does not explicitly teach that the control circuit is configured to direct the signal to a display.
	However, Muto teaches control circuit (3) directing a signal based on a comparison between a viscosity measurement and a minimum (reference) value to a display (37), for the benefit of visually confirming the change in viscosity (para 0057, 0063). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to direct a signal to a display, as taught by Muto, for the benefit of visually confirming the change in viscosity. 

	The recitation “to indicate to a user to modify an amount of the material in the system” has been interpreted under broadest reasonable interpretation to describe an operator’s response to the signal shown on the display. Thus, the operator’s reaction to the display signal would not further structurally limit the claimed apparatus (see MPEP 2114). In this case, the display signal taught by Muto may prompt various actions in response to a viscosity change in the apparatus. 

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390, already of record) in view of Zacharias (US 20130084370, already of record) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Rabiger (USP 4897236, already of record).
	Regarding claim 75, as mentioned above, Sawant teaches a dispenser 12 configured to apply molten chocolate material onto a surface of mould 7 (substrate) (col.3, lines 32-38; see for example Fig. 3).
The previous art combination above does not explicitly teach actuating the size of an outlet opening of the system through which the material is periodically applied, decreasing the size of the outlet opening when the determined viscosity is less than the reference value, and increasing the size of the outlet opening when the determined viscosity is greater than the reference value.
	However, Rabiger teaches decreasing or increasing the size of the outlet opening when a determined viscosity is less than or greater than a reference value, for the benefit of maintaining flow (col. 10, lines 20-30; see for example Fig. 8). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to actuate the size of the outlet opening of dispenser 12 based on the viscosity, as taught by Rabiger, for the benefit of maintaining flow.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390, already of record) in view of Zacharias (US 20130084370, already of record) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Donner (US 20140138400, already of record).
	Regarding claim 76, the previous art combination above does not explicitly teach decreasing the temperature of the material when the determined flow rate is less than a flow-rate reference value and increasing the temperature of the material when the determined flow rate is greater than the reference value.
	However, Donner teaches adjusting parameters such as temperature of the material when the flow rate is outside the desired range, for the benefit of applying the desired amount of material (para 0021-0022; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to adjust the temperature of the material when the flow rate is outside the desired range, as taught by Donner, for the benefit of applying the desired amount of material.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390, already of record) in view of Zacharias (US 20130084370) and Pihlaja (US 20140005957, already of record) as applied to claim 77 above, and in further view of Barth (US 20040110394, already of record).
	Regarding claim 78, the previous art combination above does not explicitly teach that the control circuit is configured to move a portion of the material into a re-circulation channel when the determined viscosity is greater than the reference value.
	However, Barth teaches a processor 25 (control circuit) configured to move a portion of a material into loop 65 (re-circulation channel) when the determined viscosity out of specification (i.e., less or greater than the reference value), for the benefit of ensuring that the deposited coating has the desired quality (para 0032-0033; see Figure for example). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to move a portion of the material into a re-circulation channel when the determined viscosity is greater than the reference value, as taught by Barth, for the benefit of ensuring that the deposited coating has the desired quality.


Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.

	Applicant argues on Pg. 8 of Remarks that Zacharias fails to disclose motivation for measuring viscosity in the apparatus of Sawant.
	In response, the Examiner respectfully disagrees. Zacharias discloses “In addition or as an alternative, the liquid food product can be, in response to the measurement of the viscosity of the liquid food product, diluted or thickened” (Zacharias: para 0022). The ordinary artisan would recognize the advantage obtaining desirable consistency for the food products mentioned by Sawant (Sawant: col. 1, lines 15-20). See MPEP 2144.

	Applicant argues on Pg. 8 of Remarks that Zacharias fails to disclose motivation to generate a signal to modify the dispensing pressure.
	In response, the Examiner respectfully disagrees. Zacharias discloses “one can react online to pressure losses, for example by adapting/controlling by open-loop/closed-loop control the flow rate of the liquid food product to be processed” (para 0022). As mentioned above, this implies that a signal is received by an operator online to modify the pressure to resolve pressure losses. The ordinary artisan would recognize the advantage of avoiding pressure losses in dispensing systems such as the dispensing system of Sawant (see MPEP 2144).

	Applicant argues on Pg. 8 of Remarks that the Zacharias reference is directed to pasteurization rather than dispensing.
	In response, the Examiner respectfully disagrees. Zacharias discloses “Below, it will be furthermore assumed that the working device 2 is a flash pasteurizer (FP) used for heating fruit juice. Of course, the invention is not restricted to a working device 2 or to a liquid food product specified in this manner” (para 0043). Zacharias further discloses “The functioning of process technology, such as the hydraulic transport by means of pumps, heat transfer technology, mixing processes, separation technology up to product filling, are decisively influenced by the viscosity of the liquids” (para 0003). Thus, as the teachings of Zacharias are disclosed to relate to pumps and product filling, the ordinary artisan would recognize the advantage of incorporating the teachings of Zacharias into the dispensing operation of Sawant (see MPEP 2144).

	Applicant argues on Pg. 8 of Remarks that the Office action has not identified disclosure of adjusting Sawant’s back-pressure valve 14 so that dispensing pressure changes.
In response, it is noted that the feature upon which Applicant relies (i.e., adjusting pressure via a pressure regulator) is not recited in claim 41.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717